                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL            ‘O’
   Case No.       2:15-cv-6633-CAS (SSx);          Date June 27, 2019
                  C/W: 2:16-cv-02287-CAS(SSx)
   Title          THE WIMBELDON FUND, SPC (CLASS TT) v. GRAYBOX, LLC ET
                  AL.; C/W: THE WIMBELDON FUND, SPC (CLASS TT) v. DAVID
                  BERGSTEIN; ET AL.



   Present: The Honorable          CHRISTINA A. SNYDER
             Catherine Jeang                          Not Present                     N/A
              Deputy Clerk                     Court Reporter / Recorder            Tape No.
           Attorneys Present for Plaintiffs:                Attorneys Present for Defendants:
                     Not Present                                      Not Present

   Proceedings:           (In Chambers) THIRD-PARTY DEFENDANTS’ MOTIONS TO
                          DISMISS (Dkts. [ 380 ], [381 ], [ 382 ], filed on December 20,
                          2018)
       On November 15, 2018, third-party plaintiffs Graybox, LLC. (“Graybox”), David
Bergstein (“Bergstein”), and Eugene Scher, as trustee of the Bergstein Trust (“Scher”),
filed an amended third-party complaint against against Weston Capital Asset
Management, LLC and Weston Capital Management ( “Weston”), Société Générale
Private Banking Suisse (“SG Suisse”), Swiss Financial Services (Bahamas) LTD, Albert
and Jeffrey Hallac (collectively, the “Hallacs”), and Keith Wellner. Dkt. 375. Third-
party plaintiffs alleged claims for (1) equitable indemnity against all defendants; (2)
contribution against all defendants; (3) fraudulent misrepresentation against the Hallacs,
Wellner, and Weston; and (4) negligent misrepresentation against SG Suisse. Id. ¶¶ 123–
55.
       On June 6, 2019, the Court dismissed the claims for equitable indemnification and
contribution, alleged against Weston, SG Suisse, the Hallacs, and Wellner, with
prejudice. The Court dismissed without prejudice the claim for negligent
misrepresentation, alleged against SG Suisse, because third-party plaintiffs failed to seek
leave of the Court to amend their pleading to add that claim, and because the claim was
barred by the statute of limitations. The Court also dismissed the claim for fraudulent
misrepresentation, with leave to amend, as time-barred. To the extent that third-party
plaintiffs sought to amend their allegations to allege facts that demonstrated that their
claims were not time-barred, the Court directed third-party plaintiffs to file an amended
complaint within fourteen (14) days of the date of the order.


CV-6633 (07/18)                        CIVIL MINUTES - GENERAL                          Page 1 of 2
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL            ‘O’
   Case No.       2:15-cv-6633-CAS (SSx);          Date June 27, 2019
                  C/W: 2:16-cv-02287-CAS(SSx)
   Title          THE WIMBELDON FUND, SPC (CLASS TT) v. GRAYBOX, LLC ET
                  AL.; C/W: THE WIMBELDON FUND, SPC (CLASS TT) v. DAVID
                  BERGSTEIN; ET AL.

      To date, third-party plaintiffs have not filed an amended complaint, and the
deadline has now passed. Accordingly, the Court DISMISSES third-party plaintiffs’
claims for fraudulent misrepresentation and for negligent misrepresentation with
prejudice.

         IT IS SO ORDERED.

                                                                      00     :   00
                                               Initials of Preparer        CMJ




CV-6633 (07/18)                   CIVIL MINUTES - GENERAL                         Page 2 of 2
